Opinion by
Mr. Justice Mestbezat,
This action was brought by Adam Mulhause against the defendant company to recover damages which he sustained by reason of the injuries received by his minor son at Kennywood Park on the evening of September 9, 1900. This case arises out of the same occurrence for which an action was brought by the son and the facts in the two cases are the same. We file herewith an opinion in that case affirming the judgment of the court below in favor of the plaintiff (ante_p. 235). For the reasons there given this judgment must be affirmed. In this case the defendant alleges that the father was guilty of negligence in permitting his son to go to the park under the circumstances disclosed by the evidence. The question was properly submitted to the jury by the learned trial judge and the finding was against the defendant.
Judgment affirmed.